            Case 3:18-cv-06977-JSC Document 31 Filed 08/05/19 Page 1 of 3



1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    RYAN T. BRICKER (State Bar No. 269100)
     GIA L. CINCONE (State Bar No. 141668)
3    Two Embarcadero Center, Suite 1900
     San Francisco, California 94111
4    Telephone: (415) 576-0200
     Facsimile: (415) 576-0300
5    E-Mail:     ggilchrist@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
6                gcincone@kilpatricktownsend.com
     Attorneys for Plaintiff
7    LEVI STRAUSS & CO.
8    MEGAN O’NEILL (State Bar No. 220147)
     WILLENKEN WILSON LOH & DELGADO LLP
9    Two Embarcadero Center, 8th Floor
     San Francisco, California 94111
10   Telephone: (415) 830-5740
     Facsimile: (213) 955-9250
11   E-Mail:     moneill@willenken.com
     JEFFREY A. LINDENBAUM (Admitted Pro Hac Vice)
12   COLLEN IP
     80 South Highland Avenue
13   Ossining, New York 10562
     Telephone: (914) 941-5668
14   Facsimile: (914) 941-6091
     E-Mail:     jlindenbaum@collenip.com
15
     Attorneys for Defendant
16   YVES SAINT LAURENT AMERICA, INC.

17                                    UNITED STATES DISTRICT COURT
18                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19   LEVI STRAUSS & CO.,                             Case No. 3:18-cv-06977-JSC
     a Delaware corporation,
20
                         Plaintiff,                  JOINT STIPULATION OF DISMISSAL;
21                                                   [PROPOSED] ORDER
           v.
22
     YVES SAINT LAURENT AMERICA, INC.
23   a New York corporation,
24                       Defendant.
25                                                   Complaint filed November 16, 2018
     AND RELATED COUNTERCLAIM.                       Judge: Honorable Jacqueline Scott Corley
26

27

28

     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     Case No. 3:18-cv-06977-JSC
             Case 3:18-cv-06977-JSC Document 31 Filed 08/05/19 Page 2 of 3



1            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), in light of a settlement of all

2    matters in controversy between Plaintiff and Counter-Defendant Levi Strauss & Co. (“LS&Co.”) and

3    Defendant and Counterclaimant Yves Saint Laurent America, Inc. (“YSL”), LS&Co. and YSL hereby

4    jointly stipulate to dismissal without prejudice of (i) all claims in this action asserted by LS&Co.

5    against YSL and (ii) all counterclaims in this action asserted by YSL against LS&Co. and thereby

6    move for an order dismissing this action, with each party to bear its own costs, expenses, and

7    attorneys’ fees.

8

9    Dated: August 5, 2019                             Respectfully submitted,
10                                                     KILPATRICK TOWNSEND & STOCKTON LLP
11

12                                                     By:                 /s/ Ryan T. Bricker
                                                                              Ryan T. Bricker
13
                                                       Attorneys for Plaintiff and Counter-Defendant
14                                                     LEVI STRAUSS & CO.
15

16   Dated: August 5, 2019                             COLLEN IP
17

18                                                     By:            /s/ Jeffrey A. Lindenbaum
                                                                          Jeffrey A. Lidenbaum
19
                                                       Attorneys for Defendant and Counterclaimant
20                                                     YVES SAINT LAURENT AMERICA, INC.
21

22
                                           FILER’S ATTESTATION
23
             Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
24
     filing of this document has been obtained from the other signatory.
25

26
                                                                           /s/ Ryan T. Bricker
27                                                                            Ryan T. Bricker
28   / / /

     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     Case No. 3:18-cv-06977-JSC                                                                             -1-
             Case 3:18-cv-06977-JSC Document 31 Filed 08/05/19 Page 3 of 3



1                                     [PROPOSED] ORDER

2            IT IS SO ORDERED.

3

4    Dated: _________________________
5

6
                                                         Jacqueline Scott Corley
7                                                       United States District Judge
8

9

10   72203069V.1 | 1111282

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28

     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     Case No. 3:18-cv-06977-JSC                                                        -2-
